Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-214 SENTINEL GROUP FUNDS, INC. National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code: (802) 229-3113 Date of fiscal year end: June 30, 2008 Date of reporting period: July1, 2007 to June30, 2008 Table of Contents 4 Message to Shareholders 5 Understanding your Sentinel Funds Financial Statements 6 Sentinel Sustainable Core Opportunities Fund 10 Sentinel Sustainable Emerging Companies Fund 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Actual and Hypothetical Expenses for Comparison Purposes 29 Expenses 30 Information and Services for Shareholders 33 Board Approval of Investment Advisory Agreements 33 Proxy Voting Results 34 Directors & Officers Message to Shareholders Dear Shareholder, this is a very exciting time in the history of Sentinel Investments. Sentinels recent decision to manage certain assets using a socially responsible investing (SRI) model led to the acquisition and ubsequent reorganizations of the ssets and liabilities of the former Citizens Funds, previously one of the leading SRI mutual fund firms, into the Sentinel Funds following the close of the New York Stock exchange on April 4, 2008. On that date Sentinel launched the Sentinel Sustainable Core Opportunities and the Sentinel Sustainable Emerging Companies Fund. Sentinel is proud to have become part of the rapidly growing SRI community. In fact, SRI is growing faster than the broader universe of investment assets under professional management, and now represents 11 percent of total assets under professional management in the U.S. 1 Prior to the reorganizations, efforts were focused on creating a framework that would enable a smooth transition once the transaction with Citizens closed. Dan Manion and Helena Ocampo, portfolio managers of the Sentinel Sustainable Core Opportunities Fund, and Paul Kandel, Jack OHara and Kenneth Johnson, portfolio managers of the Sentinel Sustainable Emerging Companies Fund worked closely with the social research team at Citizens, to become familiar with the sustainable investment strategy and to begin work on building the new model portfolios. Both teams bring experience and records of strong performance to the new funds and we believe shareholders will benefit from their many years of executing a time tested and disciplined process. Following the reorganizations, the social research team from Citizens immediately joined Sentinel to continue screening companies and voting proxies in accordance with the sustainable investing guidelines and procedures adopted for the funds, as well as getting up to speed on internal corporate social and environmental initiatives. Nuclear Involvement Remains an Exclusionary Screen at Sentinel The risks and opportunities posed by climate change have finally found their place on the global stage. The presumptive presidential nominees both have included climate change and the need for energy independence on their campaign platforms. Sentinel believes the urgency and importance of this issue will spur innovation and further expand research and development of alternative and renewable sources. Of particular interest is the viability of nuclear power generation. As the debate heats up and technology advances, Sentinel will continue to follow this issue closely as it relates to a policy which currently excludes investments in companies with nuclear involvement. Setting a Positive Example of Environmental Stewardship Sentinel will also continue to follow other environmental issues and seek opportunities to help companies improve their records of environmental performance, just as Sentinel is doing at the corporate headquarters here in Vermont. Sentinel is actively seeking to reduce our carbon footprint by working to identify measurable reductions. This includes tracking everything from corporate business travel and energy use, to waste and recycling.  Recycling: This years goal is to recycle 68% of waste and as of the end of the second quarter 66% of our waste, including paper products, cans, bottles, printer cartridges, electronic equipment and metal, was being recycled.  Alternative Transportation Program: The initiative to encourage carpooling has been very successful and more than 200 employees now take part. Vanpooling opportunities are also being considered.  Solar Energy: In August photovoltaic panels will be installed on the roof of the headquarters in Montpelier, Vermont and plans are in place to install a solar hot water heater later in the year.  Lighting: Upgrades are being made to the lighting system with the installation of more energy efficient bulbs. This special initiative extends to employees as well through reduced prices for energy efficient bulbs and encouraging the recycling of old bulbs. The Outlook Here at Sentinel, we believe companies will increasingly move toward improving their corporate, social and environmental performance and that public awareness of, and interest in, sustainable investing will help drive the continued flow of assets and growth of the industry. Sentinels plan for sustainable investing is to remain poised to respond to demand. As always, we remain dedicated to serving you with the highest degree of quality, integrity and commitment in helping you pursueyour financial goals. 4 1. 2007 Report on Socially Responsible Investing Trends in the United States , Social Investment Forum. Understanding your Sentinel Funds Financial Statements 1 Schedule of Investment in Securities 4 Statement of Changes in Net Assets This schedule shows you which investments your fund owned These statements show how each funds net assets changed on the last day of the reporting period. The schedule includes: over the past two reporting periods. It details how much a fund grew or shrank as a result of:  a list of each investment  operations  a summary of the Statement of Operations  the number of shares/par amount of each stock, bond or for the most recent period short-term note  distributions  income and gains distributed to  the market value of each investment shareholders  the percentage of investments in each industry  capital share transactions  shareholders purchases,  the percent and dollar breakdown of each category reinvestments, and redemptions Net assets at the beginning of the period plus the sum of 2 Statement of Assets and Liabilities operations, distributions to shareholders and capital share transactions result in net assets at the end of the period. This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the 5 Financial Highlights period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the These statements itemize current period activity and statistics net assets divided by the total number of shares outstanding and provide comparison data for the last five fiscal years (or gives you the price of an individual share, or the net asset less if the fund or class is not five years old). On a per-share value per share. basis, it includes: Net Assets are also broken down by capital (money invested  share price at the beginning of the period by shareholders); net investment income not yet paid to shareholders or net investment losses, if any; net gains earned  investment income and capital gains or losses on investments but not yet paid to shareholders or net losses on investments (known as realized gains or losses); and finally  income and capital gains distributions paid to shareholders gains or losses on securities still owned by the fund (known as unrealized appreciation or depreciation). This breakdown  share price at the end of the period tells you the value of net assets that are performance-related, It also includes some key statistics for the period: such as investment gains or losses, and the value of net assets that are not related to performance, such as shareholder  total return  the overall percentage return of the fund, investments and redemptions. assuming reinvestment of all distributions  expense ratio  operating expenses as a percentage of 3 Statement of Operations average net assets This statement breaks down how each funds net assets changed during the period as a result of the funds operations.  net income ratio  net investment income as a percentage It tells you how much money the fund made or lost after taking of average net assets into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and  portfolio turnover  the percentage of the portfolio that distributions. Fund Operations include: was replaced during the period.  income earned from investments  management fees and other expenses  gains or losses from selling investments (known as realized gains or losses)  gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 5 Sentinel Sustainable Core Opportunities Fund (Unaudited) After assuming responsibility for the Sentinel Sustainable Since inheriting the merged assets on April 4, 2008 of the Core Opportunities Fund on April 4, 2008, the Funds Citizens Value Fund and the Citizens Core Growth Fund Class A shares negative total return of 1.22% for the to launch the Sentinel Sustainable Core Opportunities second quarter of 2008 compared favorably to a negative Fund, we have carefully shifted exposure to our preferred 2.73% return for the S&P 500 index
